 In the Matter of GENERAL MOTORS CORPORATIONandINTERNATIONALUNION, U. A. W. A., AFFILIATEDWITHTHE A. F. L.In the Matter of GENERAL MOTORS CORPORATIONandPATTERN MAKERSLEAGUE OF NORTH AMERICA, AFFILIATED WITH THE A. F. L.In the Matter of GENERAL MOTORS CORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERICA, AFFILIATEDWITH THE C. I. O.In the Matter of GENERAL MOTORS CORPORATIONandLOCAL 1411, IN-TERNATIONAL ASSOCIATION OF MACHINISTS (A. F. OF L.)CasesNos. R-17.1toR-1731, inclusiveTHIRD SUPPLEMENTAL DECISIONANDORDERJuly 9, 1940On February 28, 1940, the National LaborRelationsBoard, hereincalled the Board, issued its Decision and Direction of Elections inthe above-entitled proceedings.:,On April 15, 1940, the Board issuedan Amendment to Direction of Elections.,Pursuantto the Direction of Elections, as amended, elections bysecretballot were conducted on April 17, 1940, under the directionand supervision of the Regional Director for the Seventh Region,Detroit,Michigan, among employees at specified plants of GeneralMotors Corporation, herein called the ' Company.On April 25,1940, the Regional Director, acting pursuant to Article III, Section9, of National Labor Relations Board Rules and Regulations-Series2, as amended, issued and duly served upon the parties ari ' ElectionsReport.On May 1, 1940, the Regional Director issued and dulyservedupon the parties a Correction of Elections Report.On May 29, 1940, the Board issued a Supplemental Decision, Cer-tification of Representatives, Direction of Run-Off Elections, andOrder.'On June 22, 1940, the Board issued a Second SupplementalDecision,Certification of Representatives, and Order.41 20 N. L.R: B. 950:2 22 N L.R B. 986.,3 24 N L R B 1594 24 N L R B 159, 19325 N.L.R B,No.30258 GENERAL MOTORS CORPORATION259Subsequent to the issuance of the Regional Director's ElectionsReport, objections thereto were, filed with the Regional Director inso far as the Elections Report pertained to the election conductedamong the employees of the Company in the work classifications setforth in the footnote hereto,r, said employees being herein called theproduction and maintenance employees, at the Delco-Remy Division,-Anderson, Indiana.----On May 31, 1940, the Regional Director issued and duly servedupon the parties an Amendment to Elections Report, First Supple-mental Elections Report, and Report on Objections.In his Elections Report, the Regional Director reported the re-sults of the balloting among the production and. maintenance em-ployes at the Delco-Remy Division, Anderson, Indiana, as follows : -Totalall ballotsValidvotes onlyTotal on eligibility list__________________________________ 6, 787-----Total ballots cast______________________________________6,149-----Total ballots challenged--------------------------------185-----Total blank ballots_____________________________________41Total void ballots--------------------------------------7-----Total valid votes cast___________________________________5,916-5,916Total number of votes for A. F. L.-International Union, UnitedAutomobile Workers of America----------------------------688Total number of votes for C. I. O.-International Union, UnitedAutomobile Workers of America----------------------------2, 454Total number of votes for neither-----------------------------2, 774With respect to this election the Regional Director stated in his Elec-tionsReport that neither International Union, United AutomobileWorkers of America, affiliated with the A. F. of L., herein called theA. F. L.-U. A. W., nor International Union, United Automobile Work-ers of America, affiliated with the C. I. 0., herein called the C. I. 0.-U. A. W., had received a majority of the ballots cast, although thevotes cast for both unions constituted a majority of the total votes cast.He recommended that a run-off election be conducted among the pro-Prouction and maintenance employees, and mechanical employees in engineering-depart-ment shops, excluding direct representatives of the management, such as officers and directorsof the Company, sales managers and assistant sales managers, factory managers and assistantfactorymanagers, directors and employees of sales, accounting, Personnel and IndustrialRelations Departments, directors of purchases and assistant directors of purchases, superin-tendents and assistant superintendents, general foremen, foremen and assistant foremen,and all other persons working in a supervisory capacity, including those having the right tohire or discharge and those whose duties include recommendation as to hiring or discharging(but not leaders), and those employees whose work is of a confidential. nature, time-studymen, plant-protection employees (but not to include maintenance patrolmen or file patrol-men), all clerical employees, chief engineers and shift-operating engineers in power plants.designing (drawing board), production estimating and planning engineers, draftsmen anddetailers, physicists, chemists,metallurgists, artists, designer-artists and clay and plastermodelers (but not those who make patterns), timekeepers, technical-school students, inden-tured apprentices,_ and those technical or professional employees who are receiving specialtraining, kitchen and'cafeteria help 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDduction and maintenance employees at this plant by ballots affording achoice only between the two labor organizations involved. -In his Report on Objections, the Regional Director stated that oneJ.Orville Shaw had filed with him a document entitled :PROTEST ANDOBJECTION TO ELECTION REPORT OF REGIONAL DIRECTORFRANK H.BOWEN OF THE SEVENTHREGION BYTHE 2,774 EMPLOYEESWHO VOTED "NEITHER" AT THE DELCO REMY DIVISION,BY AND THROUGHORVILLE SHAW, CHAIRMAN OF SAID GROUP OF EMPLOYEESwhich stated that the employees who voted "neither" had met in amass meeting and authorized Shaw to protest and object to theElectionsReport.The Regional Director further stated ' that theobjections specifically protested the holding of a run-off election by aballot affording a choice only between the two labor organizations,as recommended in the Elections Report.The Regional Director reported, as to these objections, that neitherJ.Orville Shaw nor any organization of "employees who voted`neither' " is a party to these proceedings, and that the said objection'srelate only to the propriety or validity of the further proceedings inthismatter recommended by the Elections Report.The Board hasconsidered the Elections Report, the objections, and the Report onObjections, and finds that the objections do not raise substantial andmaterialissueswith respect to the conduct of the ballot or the ElectionsReport.Both the A. F. L.-U. A. W. and the C. I. O.-U. A. W. have requestedthe Board to direct a run-off election among the production andmaintenance employees at the Delco-Remy Division, Anderson,Indiana.The Board having fully considered the matter, Chairman Maddenwould permit the eligible employees to vote, as under the Board'sformer run-off election procedure, for or against the C.'I: O:-U. A-,W.,which, as between the two labor organizations involved, received aplurality of the votes in the original election.eMr. Smith woulddirect a run-off election upon a ballot affording a choice between thetwo rival labor organizations with no opportunity to vote against, alabor organization.7Mr. Leiserson adheres to his position thatrun-off elections are not authorized by the Act," and does not partici-6Matter of Interlake Iron CorporationandAmalgamated Association of Iron, Steeland Tin Workers ofNorth America,Local No 1657,4 NL R B 55, and subsequent casesSee alsoMatterof-CoosBail Lumber CompanyandLumber and Sawmill Workers Union LocalNo 2573, 16 N L R B 476,andMatter of R K LeBlond Machine'Tool Co,CincinnatiElectrical Tool CoandIndependent Employees Organization,22 N L R B 465° See footnote6,sup) aSeeMatterofCoosBay Lumber CompanyandLumber and Sawmill Workers UnionLocalNo 223, 16 N L R B 476,andMatter of R K LcBlond,Machine Tool Co,CincinnatiElectrical Tool CoandIndependent Employees organization,22 N L R B 465 GENERAL MOTORSCORPORATION261pate in a determination of the type of ballot to be used, if a run-offelection is directed.Under these circumstances no run-off electioncan be directed.We shall accordingly dismiss' the petitions fora investigation and certification of representatives of production andmaintenance employees of the Company at the Delco-Remy Division,Anderson,Indiana.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act, 49Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, asamended,IT IS HEREBY ORDEREDthat the petitions for investigation and certifi-cation of representatives of employees of General Motors Corporationat the Delco-Remy Division, Anderson, Indiana, be, and they herebyare, dismissed.283030-42-vol. 25-18